DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 6-8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Osaka (US 6,337,007 B1).
Considering claims 1 and 2, Osaka discloses a method of forming a metal magnetic film, comprising: forming the metal magnetic film by a plating process, wherein: the metal magnetic film comprises a permalloy and carbon atoms; and a content of the carbon is 0.02 to 0.1% by weight (col. 2, lines 8-37), which corresponds to about 0.09 to 0.45 at%, because the alloy metals (Fe, Ni, Co) have similar atomic weight of about 56 to 59 and the atomic weight of carbon is 12 therefore to convert weight% to at% one must multiply weight% by a factor of about 4.5. 
The range of Osaka of about 0.09 to 0.45 at%, overlaps the claimed range of 0.3 to 3.0 at% based on a total amount of the carbon atoms and metal elements.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Considering claim 3, Osaka discloses the thickness of the metal magnetic film is usually in the range of 0.1 to 4.0 µm (col. 5, lines 3 and 4), which overlaps the claimed range of from 1 to 10 µm.

Considering claim 5, with respect to the limitation reciting the magnetic sheet is a noise suppression sheet is structurally not limiting. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case the magnetic sheet of Osaka meets all the claimed structure of having a substrate and the metal magnetic film, therefore it is capable of performing the claimed function of noise suppression.

Considering claim 6, Osaka discloses a content of the compounds that provide ions of the metal elements in the electroplating bath is 0.1 to 0.3 mole/L (col. 4, lines 1-7), which corresponds to about 5.8 to 17.6 g/L (based on about 58 g/mole weight of Nickel, and cobalt and Iron), which is within the claimed range of 1 to 400 g/L.

Considering claim 7, Osaka discloses a content of the compound that is a carbon source in the electroplating bath is 0.01 to 0.1 mol/L, which corresponds to about 1.0 to 10.3 g/L (based on diethylenetriamine FW: 103 g/mol), which overlaps the claimed range of 0.1 to 5.0 g/L.

Considering claim 8, Osaka discloses the electroplating process uses a current density of 3 to 25 mA/cm2, which is 0.3 to 2.5 A/dm2, which overlaps the claimed range of 0.5 to 5 A/dm2 (col. 4, lines 51-57); and the electroplating bath has a temperature of 15 to 40 °C (col. 4, lines 51-57), which overlaps the claimed range of 35 to 50°C and pH of 1.5 to 3.0 (col. 4, lines 48-50), which overlaps the claimed range of 2 to 3. 
Osaka does not disclose the support is dipped in the electroplating bath for 5 to 90 minutes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the electroplating time in order to arrive at desired thickness of the deposited film. The claimed parameters of bath compositing and the desired thickness of Osaka are substantially similar to the claimed once therefore one would expect that similar deposition (dipping) time will be required in order to have the desired thickness film. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Osaka, as applied to claim 2 above, and further in view of Kawaguchi et al. (US 2006/0083948 A1).
Considering claim 4, Osaka does not disclose a resin layer.
However, Kawaguchi teaches a noise suppression sheet comprising a magnetic film (3) on a support (9), wherein a thickness of the magnetic film is 3 µm or less and the support comprises a non-magnetic metal layer (14) and a resin layer (13) as a support layer (Abstract, Fig. 13, [0105], [0170], [0171], and [0174]). 
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to add a polymer support to the metal layer of Hosoe in order to increase rigidity of the metal foil onto which the magnetic film is deposited.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al. (US 2003/0010408).
Considering claims 1 and 2, Hosoe discloses a method of forming a metal magnetic film, comprising: forming the metal magnetic film by a plating process, wherein: the metal magnetic film comprises a permalloy and carbon atoms; and a content of the carbon is up to around 0.5 wt % (col. 2, lines 8-37), which corresponds to about 2.25 at%, because the alloy metals (Fe, Ni, Co) have similar atomic weight of about 56 to 59 and the atomic weight of carbon is 12 therefore to convert weight% to at% one must multiply weight% by a factor of about 4.5. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the recited range because a prima facie case of obviousness exists in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, "[ A ] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP 2144.05.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hosoe et al., as applied to claim 2 above, and further in view of Kawaguchi et al. (US 2006/0083948 A1).
Considering claim 4, Hosoe does not disclose a resin layer.
However, Kawaguchi teaches a noise suppression sheet comprising a magnetic film (3) on a support (9), wherein a thickness of the magnetic film is 3 µm or less and the support comprises a non-magnetic metal layer (14) and a resin layer (13) as a support layer (Abstract, Fig. 13, [0105], [0170], [0171], and [0174]). 
It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to add a polymer support to the metal layer of Hosoe in order to provide support to the metal film onto which the magnetic film is deposited. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794